                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


MARTIN E. COLE,

                                Petitioner,

           v.                                            CASE NO. 21-3124-SAC

STATE OF KANSAS,


                                Respondent.


                           MEMORANDUM AND ORDER



       This matter is before the Court on Petitioner’s petition for

writ of habeas corpus (Doc. 1). Petitioner seeks immediate release

from the Sedgwick County Correctional Center where he is awaiting

criminal trial. (Doc. 3, p. 1-2.)

       Requests for pretrial habeas corpus relief are disfavored.

Jones v. Perkins, 245 U.S. 390, 391-92 (1918. The Younger doctrine

prevents federal courts from intervening in ongoing state criminal

proceedings     unless    “irreparable      injury”      is   “both   great   and

immediate.” See Younger v. Harris, 401 U.S. 37, 46 (1971); (Doc. 5).

Abstention under Younger is mandatory when (1) there is an ongoing

state criminal proceeding; (2) the state court provides an adequate

forum to hear the claims raised in the petition; and (3) the state

proceedings     involve    important       state    interests     traditionally

resolved by state law and state policies. See Winn v. Cook, 945

F.3d   1253,    1258   (2019)   (identifying       the   three   conditions    as

warranting Younger abstention); Brown ex rel. Brown v. Day, 555

                                       1
F.3d 882, 888 (2009)(noting abstention is nondiscretionary when the

three conditions coexist).

     Even liberally construing the pro se petition, all three

conditions      appear     to   be   met.    First,    the   detention    Petitioner

challenges is due to ongoing state criminal proceedings. Second,

the state court is an adequate forum for Petitioner to litigate his

claims through pretrial proceedings, trial, and, if he is convicted,

direct appeal and postconviction remedies. See Capps v. Sullivan,

13 F.3d 350, 354 n.2 (10th Cir. 1993) (“‘[F]ederal courts should

abstain . . . if the issues raised . . . may be resolved either by

trial on the merits in state court or by other [available] state

procedures.’” (citation omitted)). Third, Kansas has an important

interest     in    enforcing         its    criminal    laws    through    criminal

proceedings in the state court. See In re Troff, 488 F.3d 1237,

1240 (10th Cir. 2007).

     Thus, on May 27, 2021, the Court issued an order directing

Petitioner to show good cause within 20 days why his petition should

not be dismissed without prejudice under the Younger doctrine. It

advised that “[t]he failure to file a timely response will result

in this matter being dismissed without further prior notice.” More

than 20 days have passed since the Court’s order and Petitioner has

not filed any response.

     The Court will therefore dismiss this matter without prejudice

pursuant to the Younger doctrine. The Court also concludes that its

procedural ruling in this matter is not subject to debate among

jurists    of     reason    and      declines   to     issue   a   certificate   of

appealability. See Slack v. McDaniel, 529 U.S. 473, 484 (2000).
                                            2
     IT IS THEREFORE ORDERD that the Petition is dismissed without

prejudice. No certificate of appealability will issue.


     IT IS SO ORDERED.

     DATED:   This 23rd day of June, 2021, at Topeka, Kansas.




                               S/ Sam A. Crow

                               SAM A. CROW
                               U.S. Senior District Judge




                                 3
